Citation Nr: 0621628	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sarcoidosis, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had verified active service from October 1970 to 
July 1973 and from September 1990 to August 1991.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In April 2005, the Board remanded 
the case for additional development.  It is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  There is no competent medical evidence showing a nexus 
between diagnosed sarcoidosis and service; or evidence 
showing that it was first manifested within one year after 
discharge from his second period of service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in, or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issue on 
appeal and that VA has satisfied, to the extent possible, the 
duty to assist.  In compliance with the Board's April 2005 
remand, the veteran was asked to identify health care 
providers and to sign authorizations for release of 
information.  He did not respond to the May 2005 VA notice 
letter.  The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In December 2005, the 
veteran was examined and the examiner provided the requested 
etiology opinion.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim, which VA has not sought.  In January 2006, 
VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
April 2005 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in October 2002 and 
May 2005 satisfied VA's duty to notify under 38 U.S.C. 
§ 5301(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish service 
connection, to include as due to an undiagnosed illness, of 
what VA would do or had done, and what evidence he should 
provide, asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was his responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection was granted on appeal.  Since service connection 
is being denied, no disability rating or effective date will 
be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a war 
period or after December 31, 1946 develops certain chronic 
diseases, such as sarcoidosis, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2005); see also 67 Fed. Reg. 78,979-80 (Dec. 27, 
2002) (extending the presumptive period to December 31, 2006 
and now codified at 38 C.F.R. § 3.317(a)(1)(i) (2005)); 68 
Fed. Reg. 34,539 (June 10, 2003).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia in 1991, making him 
a Persian Gulf veteran.  However, there is no indication that 
the appellant engaged in combat with the enemy during 
service, as would warrant the application of 38 U.S.C.A. § 
1154 (West 2002). 

The preponderance of the evidence is against service 
connection for sarcoidosis.  This is so because a review of 
the veteran's service medical records shows that, in April 
1991, the veteran complained of "Pain or pressure in chest."  
But all service medical records reveal nothing clinically 
abnormal with regard to lungs, chest, or pulmonary function.  
An August 1997 VA examiner diagnosed a right hilar mass and 
shortness of breath and wheezing secondary to exertion with a 
history of pneumonia in the past.  A September 1997 computed 
tomography (CT) scan of the thorax and pulmonary function 
testing (PFT) resulted in an impression of mild obstructive 
disease.  A June 2002 VA treatment record confirmed the 
presence of a hilar mass and reflected that it had increased 
in size.  At a January 2003 VA outpatient visit, the veteran 
was noted to be totally asymptomatic.  Later the same month, 
a VA examination report reflected that mediastinal lymph 
nodes had been confirmed by CT and gallium positive, in June 
2002, and that the veteran had reported having this condition 
for eight years.  A chest x-ray showed that the appearance of 
the veteran's chest had not changed since the previous one 
done in July 2002, and there was extensive enlargement of the 
hilar areas due to adenopathy.  His heart was normal in size.  
The diagnoses included mediastinal lymph nodes seems to be 
consistent with sarcoid, biopsy pending.  A February 2003 VA 
biopsy resulted in a diagnosis of sarcoidosis.

A December 2005 VA examiner noted that the veteran's chief 
complaint is occasional dyspnea on exertion, which occurs 
most often with higher levels of activity.  No other 
identifiable aggravants/precipitants were reported, including 
seasonal variation.  The veteran had an episode of left chest 
pain two months prior to the December 2005 examination, but 
evaluation at a local hospital was negative.  There has been 
no other episodes of chest pain, recent cough, fever, 
hemoptysis, sweats, weight loss, paroxysmal nocturnal 
dyspnea, or orthopnea.  The examiner noted that the veteran's 
service medical records reveal no evidence of sarcoisosis.  
He could trace the veteran's hilar adenopathy back to 1994, 
as an August 2002 oncology entry revealed that a CT scan 
report reflected "no change in the hilar adenopathy from the 
1994 study."  After seeing a pulmonologist in June 2002, 
subsequent thoracic surgery and a biopsy in February 2003 
revealed non-caseating granulomas consistent with 
sarcoidosis.  At that time, the veteran stated that a 
periodic "dry" cough was his only respiratory symptom.  The 
clinical impression was pulmonary stage I sarcoidosis and 
there was no evidence of other organ involvement that would 
otherwise warrant treatment.  The veteran claimed that, when 
he was in Southwest Asia, he worked as a quartermaster where 
he might have possibly been exposed to low levels of nerve 
gas.  At the time of discharge, he contends that he was 
chronically dyspneic and had severe chest pain and that he 
saw some doctors around that time and was treated in 1993 for 
pneumonia, but he could give no other details.  The examiner 
noted a two pack per year history of smoking.  As of June 9, 
1998, 38 C.F.R. § 3.300 (2005) bars service connection for 
disabilities claimed to be due to a veteran's use of tobacco 
products during service.  Clinical examination of the 
veteran's chest and lungs was within normal limits.  PFT 
revealed mild obstruction demonstrating significant 
reversibility, with normal diffusion.  A chest x-ray showed 
probable stage I pulmonary sarcoidosis, with little change in 
the radiologic picture since 1994.  The examiner stated that 
there was no evidence of the veteran having the disease 
during military service or during the one year period post 
separation as available documentation brings such evidence to 
within two years of that period.  The VA examiner added that 
the veteran's dyspnea was more likely than not multifactoral 
in origin: obesity/poor conditioning and possibly mild airway 
obstruction, as dyspnea does not appear due to usual daily 
activities.  Most authorities believe that sarcoidosis is the 
manifestation of an immunologic response to an as yet 
unidentified antigen; but the etiology of this remains a 
mystery.  Thus, the examiner concluded that he could not 
render an impression regarding precipitating and/or 
aggravating conditions.  

Since he has been diagnosed with sarcoidosis, service 
connection for such symptomatology as due to undiagnosed 
illnesses is not warranted.  38 C.F.R. § 3.317(a)(ii).  
Therefore, presumptive service connection pursuant to 
38 C.F.R. § 3.317 applicable to service in the Persian Gulf 
war is denied.  Similarly, presumptive service connection 
pursuant to 38 C.F.R. §§ 3.307 and 3.309 for sarcoidosis is 
not warranted, since the veteran's first symptomatology was 
shown in 1994.  Finally, although the veteran reported a 
history of symptoms for eight years in January 2003, service 
records do not substantiate his self-reported history.  The 
post-service medical evidence fails to show medical evidence 
of an actual diagnosis of sarcoidosis until February 2003.  
Since competent medical evidence has failed to link his 
sarcoidosis to service; therefore, the claim must be denied.

The only evidence the veteran has submitted that supports his 
claim is his own statements and those of his representative.  
They, as a lay persons, with no apparent medical expertise or 
training, are not competent to comment on the presence, or 
etiology, of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, their statements do not establish the required 
evidence needed, and the claim must be denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).




ORDER

Service connection for sarcoidosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


